                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

BOBBY DEWAYNE EVANS                              §

VS.                                              §                 CIVIL ACTION NO. 1:16cv386

DIRECTOR, TDCJ-CID                               §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Bobby Dewayne Evans, proceeding pro se, filed the above-styled petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges a conviction for aggravated

robbery with a deadly weapon.

       The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable orders of this court. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending that

the petition be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report and

Recommendation. The court must therefore conduct a de novo review of the objections in relation

to the pleadings and the applicable law.

       Petitioner asserts five grounds for review: (1) his indictment was invalid; (2) his Miranda

rights were violated; (3) there was insufficient evidence against him; (4) the prosecution improperly

failed to disclose exculpatory evidence and (5) the prosecutor improperly stated the testimony by

defense witnesses was misleading and false and that the defense had the burden of proof. The

Magistrate Judge analyzed each ground for review and concluded each ground for review was

without merit under the applicable legal standard. Petitioner objects to the Magistrate Judge’s

conclusion regarding each ground for review.

       The court has thoroughly considered petitioner’s objections. Despite the objections, the court

agrees with the Magistrate Judge’s conclusion that the rejection by the state courts of petitioner’s
grounds for review was not contrary to, or an unreasonable application of, clearly established federal

law. See 28 U.S.C. § 2254(d). As a result, petitioner is not entitled to relief in this proceeding.

                                                ORDER

        Accordingly, petitioner’s objections are OVERRULED.                 The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. A final judgment will be entered in accordance with the recommendation of the

Magistrate Judge.

        In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of

appealability requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstate

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolve in favor of the

petitioner. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        In this case, petitioner has not shown that the issues presented are subject to debate among

jurists of reason. The factual and legal questions raised by petitioner have been consistently resolved

adversely to his position and the questions presented are not worthy of encouragement to proceed

further. As a result, a certificate of appealability shall not issue in this matter.

        SIGNED this the 26 day of October, 2018.




                                        ____________________________
                                        Thad Heartfield
                                        United States
                                                   2 District Judge
